Raucci, J. This cause coming on to be heard on the joint stipulation of the parties hereto, the Court being fully advised in the premises, finds: That this is a personal injury action brought pursuant to section 8(d) of the Court of Claims Act. Ill. Rev. Stat. 1981, ch. 37, par. 439.8(d). On December 1, 1981, Respondent had control and responsibility for maintenance of a State highway known as Route 68, at or near its intersection with Quentin Road, in Palatine Township, Illinois. At the time of the accident, the Claimants’ automobile, which was being operated by Desiree Greenland, struck a broken section of the edge of the highway, causing her to lose control of the automobile and travel into a ditch located next to the highway. It is therefore ordered that the Claimants, Desiree Greenland and Michael Greenland, be and hereby are awarded the sum of seven hundred fifty dollars and no/cents ($750.00), in full satisfaction of this claim.